People v Holmes (2019 NY Slip Op 04028)





People v Holmes


2019 NY Slip Op 04028


Decided on May 23, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 23, 2019

Renwick, J.P., Richter, Tom, Gesmer, Oing, JJ.


5589 3846/14

[*1]The People of the State of New York, Respondent,
vThomas Holmes, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Christina Wong of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael D. Tarbutton of counsel), for respondent.

Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered March 16, 2016, as amended October 24, 2018, convicting defendant, upon his plea of guilty, of two counts of burglary in the second degree, and sentencing him to concurrent terms of 3½ years, with five years' postrelease supervision, unanimously affirmed.
We held this appeal in abeyance and remanded for reconsideration of the length of defendant's term of postrelease supervision (164 AD3d 1118 [2018]). On remand, the court reimposed the original term of PRS. The record does not establish that the court employed any improper criteria in making this discretionary determination, and we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 23, 2019
CLERK